Citation Nr: 9910744	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left eye histoplasmosis 
scar residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1974 to July 1996.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for a left eye 
histoplasmosis lesion.  The veteran has been represented 
throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Left eye histoplasmosis scar residuals were initially 
manifested during active service.  


CONCLUSION OF LAW

Left eye histoplasmosis scar residuals were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  A "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the veteran's claim is plausible and that all relevant 
facts have been properly developed.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  
At his November 1973 physical examination for enlistment, the 
veteran exhibited defective color vision and refractive 
errors.  No external eye abnormalities were identified.  At 
his May 1996 physical examination for service separation, the 
veteran exhibited a left eye chorioretinal scar and 
refractive errors.  An impression of "possible 
histo[plasmosis]-inactive" was advanced.  

At a January 1997 VA examination for compensation purposes, 
the veteran presented a history of "histo (sic) spots in the 
left eye" which were initially diagnosed in 1996 during 
active service.  The veteran was diagnosed with myopia and 
"an old histoplasmosis lesion in the left eye."  The 
examiner commented that:

These are usually congenital, but could 
have been acquired.  If it was 
congenital, it was missed on prior 
exam[inations] except for the one in May 
of 1996, which is not unusual.  However, 
it could have been a recent infection.  
However, the vitreous is quiet and it 
appears to be an inactive lesion, so this 
is more likely to be congenital.  

A July 1997 examination report from Robert A. Orsillo, O.D., 
notes that the veteran exhibited two left eye chorioretinal 
lesions.  

In his July 1997 notice of disagreement, the veteran related 
that his eyes were examined on numerous occasions during his 
twenty-two years of active service.  He clarified that left 
eye histoplasmosis scarring was initially identified at his 
May 1996 physical examination for service separation.  Given 
these clinical findings, the veteran believed that the 
claimed disability must have been incurred during active 
service.  In support of his claim, the veteran submitted an 
extract from the Grolier Electronic Encyclopedia pertaining 
to histoplasmosis.  The extract defines histoplasmosis as a 
"systemic pulmonary infection ... caused by Histoplasma 
capsulatum, a highly infectious fungus that grows in the most 
soil of certain geographic areas, such as the 
Ohio-Mississippi basin."  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  At his 
November 1973 physical examination for enlistment, the 
veteran exhibited errors of refraction, defective color 
vision, and no external eye abnormalities.  The report of the 
veteran's May 1996 physical examination for service 
separation reflects that the veteran was found to exhibited 
left eye chorioretinal scarring consistent with inactive 
histoplasmosis.  The diagnosis was confirmed at the January 
1997 VA examination for compensation purposes.  The VA 
examiner advanced that the veteran's histoplasmosis could be 
either congenital or acquired in nature.  In the absence of 
any findings consistent with histoplasmosis or residuals 
thereof in the report of the veteran's physical examination 
for enlistment and given the fungal nature of Histoplasma 
capsulatum in general, the Board concludes that service 
connection is now warranted for the claimed disorder.  In 
this case, the medical literature submitted by the veteran, 
which refutes a congenital origin, is more probative than the 
opinion of this VA examiner.  We do not address whether the 
examiner confused histoplasmosis with toxoplasmosis.


ORDER

Service connection for left eye histoplasmosis scar residuals 
is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

